      Case 3:19-cv-00371-VAB Document 31 Filed 09/10/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


WAYNE COOKE                                      :
                                                 :
        Plaintiff                                :             CIVIL ACTION NO.:
                                                 :             3:16-CV-00371-VAB
vs.                                              :
                                                 :
DANIEL SHAPIRO
DIANA ROSS
MILONE & MACBROOM, INC.                          :
                                                 :
        Defendants                               :             SEPTEMBER 10, 2019



                    NOTICE OF FILING REQUESTS FOR PRODUCTION

        The Defendant, Milone & MacBroom, hereby give notice that they have sent Requests

for Production directed to the Plaintiff, Wayne Cooke, on September 10, 2019 for the above

captioned matter.



                                          THE DEFENDANT,
                                          MILONE & MACBROOM, INC.



                                            BY: __ /s/ Timothy W. Donahue (ct04339)
                                                 Timothy W. Donahue
                                                 Matthew H. Geelan
                                                 Donahue, Durham & Noonan, P.C.
                                                 741 Boston Post Road
                                                 Guilford, CT 06437
                                                 (203) 458-9168
                                                 tdonahue@ddnctlaw.com
                                                 mgeelan@ddnctlaw.com
   Case 3:19-cv-00371-VAB Document 31 Filed 09/10/19 Page 2 of 2




                                     CERTIFICATION

         I hereby certify that, on the above-written date, a copy of the foregoing Notice was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.




                                                                 /s/
                                                           Timothy W. Donahue




                                              2
